COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


GOODYEAR TIRE & RUBBER COMPANY
 AND TRAVELERS INDEMNITY COMPANY
 OF ILLINOIS
                                                 MEMORANDUM OPINION *
v.   Record No. 1183-98-2                            PER CURIAM
                                                  NOVEMBER 10, 1998
RUTH A. WILLIAMS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Martha White Medley; Daniel, Vaughan,
           Medley & Smitherman, on brief), for
           appellants.

           (Peter McIntosh; Michie, Hamlett, Lowry,
           Rasmussen & Tweel, on brief), for appellee.



     Goodyear Tire & Rubber Company and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Ruth A. Williams

("claimant") proved that (1) her right carpal tunnel syndrome and

right hand symptoms were causally related to her November 29,

1995 compensable injury by accident; and (2) the medical

treatment rendered by Dr. Frank C. McCue, III was causally

related to claimant's November 29, 1995 injury by accident.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).
     In ruling that claimant sustained her burden of proof, the

commission found as follows:
               We find the evidence preponderates in
          proving the claimant's carpal tunnel syndrome
          is causally related to the industrial
          accident. Dr. [Paul] Settle, a family
          practitioner, said it is not. We read Dr.
          [Stephen J.] Leibovic's reports as
          establishing a causal relationship. He said
          on January 9, 1997, that the accident "most
          likely" lead [sic] to a neuropathy of the
          median nerve in the carpal tunnel, on March
          26, 1997, that if the claimant did not have
          numbness and tingling before the accident
          (she testified she did not) then those
          symptoms were caused by 1 the accident and on
          January [sic] 31, 1997, that it was "more
          possible than not" that the accident caused
          her carpal tunnel. Dr. McCue's February 29,
          1996, "Attending Physician's Statement" said
          the claimant's right hand injury was caused
          by the industrial accident. His May 7, 1996,
          report is ambiguous, noting that a single
          injury or repetitive use may cause the
          problem.
               We, as did the Deputy Commissioner, give
          greater weight to the specialist, Dr.
     1
      The correct date of Dr. Leibovic's report cited by the
commission is July 31, 1997.




                                 - 2 -
          Leibovic's opinion.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence and to give

greater weight to Dr. Leibovic's opinions.   Dr. Leibovic's

medical records and opinions, coupled with claimant's testimony

that she did not suffer from right hand/wrist symptoms prior to

the November 29, 1995 injury by accident, constitute credible

evidence to support the commission's decision.   "The fact that

there is contrary evidence in the record is of no consequence if

there is credible evidence to support the commission's finding."
 Wagner Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d

32, 35 (1991).

     Based upon our holding on the causation issue, we find that

the commission did not err in holding employer responsible for

Dr. McCue's medical treatment.

     For these reasons, we affirm the commission's decision.
                                                        Affirmed.




                                 - 3 -